131 Nev., Advance Opinion         5
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                FULBRIGHT & JAWORSKI LLP, A                             No. 65122
                TEXAS LIMITED LIABILITY
                PARTNERSHIP; AND JANE MACON, A
                TEXAS RESIDENT,
                Petitioners,
                                                                              A LE
                vs.                                                           FEB 0 5 2015
                THE EIGHTH JUDICIAL DISTRICT
                                                                            Tr,LKriia K. LINDEMAN
                COURT OF THE STATE OF NEVADA,                            CLE011 jr1v2ELS13 11
                                                                         BY
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                NANCY L. ALLF, DISTRICT JUDGE,
                Respondents,
                and
                VERANO LAND GROUP, LP, A
                NEVADA LIMITED PARTNERSHIP,
                Real Party in Interest.



                            Original petition for a writ of prohibition challenging a district
                court order denying a motion to dismiss for lack of personal jurisdiction.
                            Petition granted in part and denied in part.

                Snell & Wilmer L.L.P. and Alex L. Fugazzi and Kelly H. Dove, Las Vegas;
                Snell & Wilmer L.L.P. and Matthew L. Lalli, Salt Lake City, Utah,
                for Petitioners.

                Kemp, Jones & Coulthard, LLP, and J. Randall Jones, Matthew S. Carter,
                and Carol L. Harris, Las Vegas,
                for Real Party in Interest.




                BEFORE HARDESTY, C.J., DOUGLAS and CHERRY, JJ.



SUPREME COURT
       OF
    NEVADA


PI 1947A    0                                                                        15-6'5E14
                                                   OPINION
                 By the Court, HARDESTY, C.J.:
                             In this original petition for a writ of prohibition, we consider
                 whether a Texas-based law firm's representation of a Nevada client in a
                 Texas matter, by itself, provides a basis for specific personal jurisdiction in
                 Nevada. While we conclude that it does not and grant petitioners' petition
                 for a writ of prohibition insofar as it seeks to vacate the district court's
                 order denying their motion to dismiss, we nonetheless, deny petitioners'
                 writ petition to the extent that it seeks to direct the district court to grant
                 their motion to dismiss because additional evidence may have been
                 procured in discovery while this writ petition was pending that may
                 support a prima facie showing of personal jurisdiction.
                                                    FACTS
                             The underlying lawsuit seeks redress for complications that
                 arose in connection with a real-estate development project in San Antonio,
                 Texas. As is relevant to this writ petition, the project began in 2006 when
                 three individuals, who were the managers of a Nevada limited liability
                 company named Triple L Management, LLC, began acquiring parcels of
                 real estate in San Antonio. The real estate was acquired based on its
                 proximity to a yet-to-be-constructed branch campus of Texas A&M
                 University, and Triple L's managers solicited funds from investors based
                 on the real estate's projected increase in value.
                             By July 2006, Triple L's managers had raised more than $20
                 million from individual investors who were predominantly Nevada




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    0
                   residents, and escrow closed on the acquired property that same month.'
                   Title to the property was put in the name of real party in interest Verano
                   Land Group, LP, a limited partnership created by Triple L's managers
                   wherein Triple L retained managerial control as Verano's general partner
                   and the investors were designated as limited partners. Verano was
                   registered as a Texas partnership, and in December 2006, Verano (via its
                   general partner Triple L, via Triple L's three managers) sought out and
                   retained the Texas law firm of Fulbright & Jaworski, LLP, a petitioner
                   herein, to provide Verano with legal guidance pertaining to the
                   development project. 2 At the time of this case's underlying events,
                   Fulbright & Jaworski was a limited liability partnership registered in
                   Texas with offices throughout the United States, although it had no offices
                   in Nevada and none of its attorneys were licensed to practice in Nevada.
                   As Verano's complaint in the underlying action would later explain,
                   Verano solicited Fulbright & Jaworski based upon the fact that one of its
                   partners, petitioner and Texas resident Jane Macon, was the former city




                          'The complaint in the underlying action also indicates that, at some
                   point, another $45 million was generated from the same investors, which
                   was used to purchase additional acreage near the projected location of the
                   Texas A&M campus. The complaint, however, does not allege that
                   petitioners were involved in generating those additional funds.

                         2The record contains conflicting evidence as to whether petitioners
                   helped Triple L's managers create Verano and register Verano as a Texas
                   partnership or if, instead, Triple L's managers did so on their own before
                   retaining petitioners. At any rate, throughout the time that petitioners
                   served as Verano's counsel, Verano was managed by a Nevada-based
                   general partner, and because petitioners do not appear to take issue with
                   the characterization, we refer to Verano as a Nevada-based client.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e).
                attorney for San Antonio and was therefore "highly experienced and
                connected in the San Antonio development and planning arena."
                            Between 2006 and 2010, Macon served as Fulbright &
                Jaworski's point of contact for Verano, and Macon, in turn, dealt with
                Verano's general partner, Triple L, regarding the legal matters pertaining
                to Verano's development project. During that time, Macon sent numerous
                e-mails and placed repeated phone calls to Triple L's managers in Nevada
                concerning Verano's project. Petitioners also sent billing invoices to Triple
                L's Nevada mailing address, which were paid from a Nevada bank
                account. During 2007 and 2008, Macon worked with Triple L, Texas
                A&M, and the City of San Antonio to finalize an agreement wherein
                Verano would donate a portion of its real estate to Texas A&M and, in
                exchange, the City of San Antonio would provide Verano with roughly
                $250 million in public funds, which Verano would use to further develop
                the property that it retained. As part of consummating this agreement,
                however, Macon and Triple L created a separate entity, VTLM Texas, LP,
                that was to serve as Verano's agent for purposes of dealing with Texas
                A&M and the City of San Antonio. 3 Consequently, under the finalized
                exchange agreement, Verano donated roughly 700 acres of land to Texas
                A&M, and VTLM Texas was denominated as the entity entitled to receive
                the public funds.
                            In August and September of 2010, Macon traveled to Las
                Vegas on two occasions to participate in two presentations to Verano's


                      3 Macon  would later explain that a separate entity was created in an
                attempt to minimize Verano's investors' income tax liabilities. The
                propriety of that decision appears to be a primary component of Verano's
                claims against petitioners.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                investors regarding the project's status. Shortly after those presentations,
                and allegedly as a result of the information conveyed at the presentations,
                Verano's investors began to question whether Triple L and its managers
                were adequately representing Verano's interests. Thereafter, near the end
                of 2010, a supermajority of Verano's investors voted to remove Triple L
                from its role as Verano's general partner and to replace Triple L with a
                new general partner. Throughout most of 2011, Macon continued to
                represent Verano, and in so doing, communicated with Verano's new
                general partner regarding the status of the project. By late 2011,
                however, the attorney-client relationship between petitioners and Verano
                had terminated. The record does not clearly reflect the date on which the
                relationship was terminated or which party terminated the relationship,
                but in any event, in November 2011, Verano's new general partner re-
                registered Verano as a Nevada partnership.
                            Verano then instituted the underlying action in 2012, naming
                petitioners as defendants. 4 Generally speaking, Verano's complaint
                alleged that petitioners had breached their fiduciary duties and engaged
                in self-dealing by donating more of Verano's land to Texas A&M than
                Verano had originally intended to donate and by assisting Triple L in
                creating VTLM Texas in order to usurp the City of San Antonio's public
                funds. Petitioners filed a motion to dismiss, contending that their contacts
                with Nevada were insufficient to subject them to personal jurisdiction.




                      4Verano also named Triple L, Triple L's three managers, VTLM
                Texas, and various other entities as defendants. Those defendants are no
                longer parties to the underlying action.


SUPREME COURT
     OF
   NEVADA
                                                     5
(0) 1947A eva
                    Verano opposed the motion, arguing that petitioners were subject to both
                    general and specific personal jurisdiction. In particular, Verano contended
                    that Fulbright & Jaworski's contacts with Nevada in unrelated matters
                    were sufficient to subject the firm to general personal jurisdiction for
                    purposes of the underlying matter. Additionally, Verano contended that
                    petitioners were subject to specific personal jurisdiction because they had
                    purposefully availed themselves of the privilege of acting in Nevada by
                    agreeing to represent a Nevada-based client, by directing correspondence
                    to that client in Nevada, and by participating in two presentations in
                    Nevada.
                                The district court agreed that Verano had made a prima facie
                    showing that petitioners were subject to both general and specific personal
                    jurisdiction and denied petitioners' motion to dismiss. Petitioners then
                    filed this writ petition. After the writ petition was filed, the parties
                    continued to engage in discovery in preparation for trial until this court
                    entered an order staying the underlying proceedings.
                                                  DISCUSSION
                    Standard of review
                                "A writ of prohibition is available to arrest or remedy district
                    court actions taken without or in excess of jurisdiction."   Viega GmbH v.
                    Eighth Judicial Dist. Court, 130 Nev. „ 328 P.3d 1152, 1156 (2014).
                    Writ relief is an extraordinary remedy, and this court typically exercises
                    its discretion to consider a writ petition only when there is no plain,
                    speedy, and adequate remedy in the ordinary course of law.    Id. While an
                    appeal is generally considered to be an adequate legal remedy precluding
                    writ relief, Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d
840, 841 (2004), the right to appeal is inadequate to correct an invalid
                    exercise of personal jurisdiction over a defendant. Viega, 130 Nev. at
SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    (4e4
328 P.3d at 1156. Because petitioners challenge the district court's ruling
                 regarding personal jurisdiction, we elect to exercise our discretion and
                 consider this writ petition.   Id.   This court reviews de novo a district
                 court's determination of personal jurisdiction. Id.
                 Jurisdiction over a nonresident defendant
                             When a nonresident defendant challenges personal
                 jurisdiction, the plaintiff bears the burden of showing that jurisdiction
                 exists. Trump v. Eighth Judicial Dist. Court, 109 Nev. 687, 692, 857 P.2d
740, 743-44 (1993). In so doing, the plaintiff must satisfy the
                 requirements of Nevada's long-arm statute and show that jurisdiction does
                 not offend principles of due process.     Id. at 698, 857 P.2d at 747; NRS
                 14.065. Under the Fourteenth Amendment's Due Process Clause, a
                 nonresident defendant must have sufficient "minimum contacts" with the
                 forum state so that subjecting the defendant to the state's jurisdiction will
                 not "offend traditional notions of fair play and substantial justice."
                 Arbella Mut. Ins. Co. v. Eighth Judicial Dist. Court, 122 Nev. 509, 512,
                 134 P.3d 710, 712 (2006) (internal quotations omitted). "Due process
                 requirements are satisfied if the nonresident defendants[s] contacts are
                 sufficient to obtain either (1) general jurisdiction, or (2) specific personal
                 jurisdiction and it is reasonable to subject the nonresident defendant[] to
                 suit [in the forum state]."    Viega, 130 Nev. at , 328 P.3d at 1156.
                 Because Nevada's long-arm statute, NEW 14.065, permits personal
                 jurisdiction over a nonresident defendant unless the exercise of
                 jurisdiction would violate due process, our inquiry in this writ petition is
                 confined to whether the exercise of jurisdiction over Fulbright & Jaworski
                 and Macon comports with due process. Id.



SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    e
                                Thus, in order to overcome petitioners' motion to dismiss,
                   Verano needed to make a prima facie showing of either general or specific
                   personal jurisdiction by "produc[ing] some evidence in support of all facts
                   necessary for a finding of personal jurisdiction." Trump, 109 Nev. at 692,
                   857 P.2d at 744. Because the district court determined that Verano had
                   made a prima facie showing of general and specific personal jurisdiction as
                   to both Fulbright & Jaworski and Macon, we consider the two bases for
                   jurisdiction in turn.
                          Verano has not made a prima facie showing of general personal
                         jurisdiction
                                "A court may exercise general jurisdiction over a [nonresident
                   defendant] when its contacts with the forum state are so "continuous and
                   systematic" as to render [the defendant] essentially at home in the forum
                   State."   Viega, 130 Nev. at , 328 P.3d at 1156-57 (quoting Goodyear
                   Dunlop Tires Operations, S.A. v. Brown, 564 U.S. , 131 S. Ct. 2846,
                   2851 (2011)); see also Arbella Mut. Ins. Co., 122 Nev. at 513, 134 P.3d at
                   712 ("[G]eneral personal jurisdiction exists when the defendant's forum
                   state activities are so substantial or continuous and systematic that it is
                   considered present in that forum and thus subject to suit there, even
                   though the suit's claims are unrelated to that forum." (internal quotations
                   omitted)). A general jurisdiction inquiry "calls for an appraisal of a
                   [defendant's] activities in their entirety, nationwide and worldwide."
                   Daimler AG v. Bauman, 571 U.S. , n.20, 134 S. Ct. 746, 762 n.20
                   (2014).




SUPREME COURT
        OF
     NEVADA
                                                         8
(0) I947A    *Op
                                  In support of its prima facie showing of general personal
                      jurisdiction over Fulbright & Jaworski, 5 Verano introduced evidence
                      showing that a Fulbright & Jaworski attorney was a registered lobbyist
                      during both the 2007 and 2009 Nevada legislative sessions and that seven
                      Fulbright & Jaworski attorneys had been admitted pro hac vice in Nevada
                      for the purpose of representing two different clients in lengthy litigation,
                      stemming back to the early 2000s and unrelated to the underlying
                      litigation, that "resulted in multi-million dollars of verdicts." Contrary to
                      the district court's conclusion that this evidence was sufficient to make a
                      prima facie showing of general jurisdiction over Fulbright & Jaworski, we
                      are not persuaded.
                                  In isolation, the evidence of Fulbright & Jaworski's activities
                      in Nevada may arguably be substantial, but those activities presumably
                      comprise only a fraction of Fulbright & Jaworski's overall business.      See
                      Daimler AG, 571 U.S. at n.20, 134 S. Ct. at 762 n.20. Thus, in this
                      case, we conclude that a registered lobbyist during two legislative sessions
                      and pro hac vice appearances by Fulbright & Jaworski attorneys in two
                      lengthy lawsuits in Nevada that result in jury verdicts in their clients'
                      favor are not substantial activities that are so continuous and systematic
                      that Nevada can be considered Fulbright & Jaworski's home. To conclude
                      otherwise would subject Fulbright & Jaworski to suit in Nevada in
                      connection with any claim that any of its clients throughout the world may

                            5Although the district court also determined that Macon was subject
                      to general jurisdiction in Nevada, the basis for that determination is
                      unclear, as the record contains no evidence to suggest that Macon's
                      contacts with Nevada were such that she could be subject to general
                      personal jurisdiction. Thus, we do not further discuss this issue as it
                      pertains to Macon.


SUPREME COURT
        OF
     NEVADA
                                                            9
(0) 1947A 97(ite9,0
                 have against the firm.    See Arbella Mut. Ins. Co., 122 Nev. at 513, 134
                 P.3d at 712. Based on this reasoning, we conclude that Verano failed to
                 make a prima facie showing that petitioners were subject to general
                 personal jurisdiction, and the district court improperly used general
                 jurisdiction as a basis for denying petitioners' motion to dismiss.
                        Verano has not made a prima facie showing of specific personal
                       jurisdiction
                              "Unlike general jurisdiction, specific jurisdiction is proper only
                 where 'the cause of action arises from the defendant's contacts with the
                 forum."   Dogra v. Liles, 129 Nev. „ 314 P.3d 952, 955 (2013)
                 (quoting Trump, 109 Nev. at 699, 857 P.2d at 748). In other words, in
                 order to exercise specific personal jurisdiction over a nonresident
                 defendant,
                              "[Ole defendant must purposefully avail himself of
                              the privilege of acting in the forum state or of
                              causing important consequences in that state.
                              The cause of action must arise from the
                              consequences in the forum state of the defendant's
                              activities, and those activities, or the consequences
                              thereof, must have a substantial enough
                              connection with the forum state to make the
                              exercise of jurisdiction over the defendant
                              reasonable."
                 Consipio Holding, BV v. Carlberg, 128 Nev.           „ 282 P.3d 751, 755
                 (2012) (quoting Jarstad v. Nat'l Farmers Union Prop. & Cas. Co.,92 Nev.
                 380, 387, 552 P.2d 49, 53 (1976)). Verano contends, and the district court
                 agreed, that this standard was satisfied in light of Verano's evidence
                 showing that petitioners agreed to represent a Nevada-based client and
                 directed client-related correspondence into Nevada, as well as by virtue of
                 Macon's participation in the two investor presentations in Nevada. We
                 must determine whether this evidence, if considered in isolation or
SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A    e
                cumulatively, is sufficient to make a prima facie showing of specific
                personal jurisdiction over petitioners.    See Consipio Holding, 128 Nev. at
                , 282 P.3d at 754; Trump, 109 Nev. at 692, 857 P.2d at 743-44.
                            Representing a Nevada client on an out-of-state matter does not
                             necessarily subject an out-of-state law firm to personal
                            jurisdiction
                             We first consider whether an out-of-state law firm's
                representation of a Nevada client, combined with the communications that
                are incident to an attorney-client relationship, is sufficient in and of itself
                to subject the law firm to specific personal jurisdiction in Nevada. The
                Tenth Circuit Court of Appeals recently addressed this identical issue in
                Newsome v. Gallacher, 722 F.3d 1257, 1279-81 (10th Cir. 2013), and the
                court's opinion provides helpful guidance to us here.
                            In Newsome, a Canadian law firm was hired by a Canadian-
                based company and its United States subsidiary doing business in
                Oklahoma. Id. at 1262-63. As part of the firm's work for the companies,
                the firm helped consummate a business transaction in Canada,
                "facilitated" the placement of liens on certain property in Oklahoma, and
                received payments from an Oklahoma bank account.           Id. at 1280-81. A
                bankruptcy trustee for the subsidiary company then sued the Canadian
                firm in Oklahoma. Id. at 1263. On appeal, the Tenth Circuit considered
                whether the lower court properly dismissed the firm from the case for lack
                of personal jurisdiction.
                            As part of its analysis, the Newsome court canvassed decisions
                from other jurisdictions and arrived at what it believed to be a "majority"
                approach and a "minority" approach to the issue of whether an out-of-state
                law firm's representation of a client is sufficient to subject the law firm to
                personal jurisdiction in the client's home state. Id. at 1280. The Newsome
SUPREME COURT
     OF .
   NEVADA
                                                      11
(0) 1947A e
                court identified the "majority" approach as one that declines to find
                personal jurisdiction over an out-of-state law firm based solely on its
                representation of an in-state client.    Id. In so doing, the Newsome court
                explained, "[t]he majority reasons that representing a client residing in a
                distant forum is not necessarily a purposeful availment of that distant
                forum's laws and privileges" and that, instead, "[t]he client's residence is
                often seen . . . as a mere fortuity."        Id. (internal quotations omitted).
                Similarly, under the majority approach, communications incidental to the
                attorney-client relationship that are directed to the forum state simply
                because the client resides there are also seen as merely fortuitous and do
                not constitute purposeful availment. See, e.g., Sawtelle v. Farrell, 70 F.3d
1381, 1391-92 (1st Cir. 1995) (concluding that "written and telephone
                communications with the clients in the state where they happened to live"
                were not sufficient to subject an out-of-state law firm to personal
                jurisdiction); Sher v. Johnson, 911 F.2d 1357, 1362 (9th Cir. 1990)
                (explaining that placing phone calls to the client in the forum state,
                mailing letters to the client in the forum state, and accepting payments
                from the client's forum-state bank are all "normal incidents
                of ... representation" that, "by themselves, do not establish purposeful
                availment"); Austad Co. v. Pennie & Edmonds, 823 F.2d 223, 226 (8th Cir.
                1987) (concluding that phone calls made to the client's home state,
                monthly billings mailed to the client's home state, and payments made
                from the client's home-state bank were not sufficient to subject an out-of-
                state law firm to personal jurisdiction); Exponential Biotherapies, Inc. v.
                Houthoff Buruma N.V., 638 F. Supp. 2d 1, 9 (D.D.C. 2009) ("Plaintiff must
                establish more than the attorney-client relationship and contacts
                incidental to the attorney-client relationship in order to

SUPREME COURT
        OF •
     NEVADA
                                                        12
(0) 1947A   e
                meet ... constitutional due process requirements."); We're Talkin' Mardi
                Gras, LLC v. Davis, 192 F. Supp. 2d 635, 640 (E.D. La. 2002) ("[A]1.1 of the
                communications to Louisiana rest on nothing more than the mere fortuity
                that [the client] happened to be a resident of Louisiana. They would have
                been the same regardless of where [the client] lived. Thus such
                communication can not be considered purposeful availment . . . .").
                            In contrast, the Newsome court explained, "Whe minority view
                reasons that attorneys can accept or reject representing clients in distant
                forums, and that those who accept such representation have fair warning
                that they might be sued for malpractice in the client's forum." 722 F.3d at
                1280 (internal quotations omitted). The Newsome court also recognized
                that, under the minority approach, "the normal communications that
                make up an active attorney-client relationship are [seen as] the sort of
                repeated, purposeful contacts with the client's home forum sufficient to
                establish personal jurisdiction." Id. (citing Cartlidge v. Hernandez, 9
S.W.3d 341, 348 (Tex. App. 1999)); see Keefe v. Kirschenbaum &
                Kirschenbaum, P.C., 40 P.3d 1267, 1272 (Colo. 2002) (concluding that
                "communications and attempted communications with [a client] by mail
                and telephone" were among the "purposeful contacts" that an attorney
                made with the forum state).
                            Ultimately, the Newsome court agreed with the majority
                approach and affirmed the dismissal of the Canadian law firm for lack of
                personal jurisdiction. 722 F.3d at 1280-81. To that end, it concluded
                narrowly that "an out-of-state attorney working from out-of-state on an
                out-of-state matter does not purposefully avail himself of the client's home
                forum's laws and privileges, at least not without some evidence that the
                attorney reached out to the client's home forum to solicit the client's

SUPREME COURT
        OF
     NEVADA
                                                     13
(0) 1947A
                 business." Id. We agree with this conclusion and its formulation of the
                 majority approach in two key respects. First, we agree that a lack of
                 solicitation on the out-of-state law firm's part is highly relevant to the
                 inquiry of whether the firm purposefully availed itself of the privileges of
                 acting in Nevada. Second, we agree that an out-of-state firm's
                 representation of a client on a non-Nevada "matter" is highly relevant to
                 that same inquiry.
                              Applying the majority approach here leads to the conclusion
                 that petitioners did not subject themselves to specific personal jurisdiction
                 in Nevada simply by virtue of representing Verano. It is undisputed that
                 petitioners did not actively seek out Verano's business, but rather, it was
                 Verano's general partner that reached out to petitioners in Texas. 6
                 Similarly, it cannot reasonably be disputed that the "matter" for which
                 petitioners were retained to represent Verano was a Texas real-estate-
                 development project. 7 Thus, we conclude that petitioners' representation
                 of Verano on an out-of-state matter and petitioners' communications with

                       6 Inthis regard, our decision in Peccole v. Eighth Judicial District
                 Court, 111 Nev. 968, 899 P.2d 568 (1995), is distinguishable. While we
                 stated in Peccole that "use of the telephone can be sufficient for 'purposeful
                 availment," id. at 971, 899 P.2d at 570 (citing Burger King Corp. v.
                 Rudzewicz, 471 U.S. 462, 481 (1985)), that statement was made in the
                 context of concluding that the Colorado defendants may have solicited the
                 Nevada plaintiffs' business via telephone. See id.

                       7 We disagree with Verano's suggestion that petitioners "always
                 treated" the project "as an investment project by Nevadans and for
                 Nevadans." To the contrary, petitioners' engagement agreement with
                 Verano expressly stated that petitioners were being retained "in
                 connection with advising you regarding a real estate, economic
                 development and tax increment financing matters concerning a Texas
                 A&M University location in San Antonio, Texas (the 'Matter')."

SUPREME COURT
        OF
     NEVADA
                                                       14
(0) 1947A    e
                Verano that were incidental to that representation is, without more, not
                sufficient to make a prima facie showing of specific personal jurisdiction.
                             Based on the existing record, Verano's evidence of petitioners'
                             additional Nevada contacts is insufficient to make a prima
                             facie showing of personal jurisdiction
                             We next consider whether Macon's attendance at two
                presentations in Las Vegas was sufficient contact in Nevada to make a
                prima facie showing of personal jurisdiction. In opposing petitioners'
                motion to dismiss, Verano submitted an affidavit from one of its investors
                attesting to the fact that he attended two presentations in 2010 in Las
                Vegas at which Macon participated. According to the investor, at those
                presentations, Macon (1) solicited additional investment funds from
                Verano's investors; and (2) failed to disclose the existence of VTLM Texas,
                the entity that Macon helped to create as part of the alleged effort to
                deprive Verano of the public funds from the City of San Antonio. Based on
                this evidence, the district court concluded that Macon had provided "legal
                advice" to Verano's investors in Nevada and that, consequently,
                petitioners had purposefully availed themselves of the privilege of acting
                in Nevada.
                             We are not persuaded that this evidence amounted to
                purposeful availment sufficient to make a prima facie showing of specific
                personal jurisdiction. Purposeful availment requires that "[Ole cause of
                action. . . arise from the consequences in the forum state of the
                defendant's activities." Consipio Holding, 128 Nev. at ,282 P.3d at 755
                (internal quotations omitted). Here, although the district court concluded
                that Macon provided "legal advice" to Verano's investors at the two
                presentations, the record contains no indication of what that legal advice


SUPREME COURT
     OF
   NEVADA
                                                      15
(0) 1947A C44
                was, much less how Verano's causes of action against petitioners arose
                from that legal advice. See id.
                            As the above-described majority approach recognizes, a law
                firm does not purposefully avail itself of the benefit of acting in the client's
                home state simply by meeting with the client in that state. See, e.g., Sher,
911 F.2d at 1363 (concluding that three trips to the client's home state of
                California to meet with the client "were discrete events arising out of a
                case centered entirely in Florida [that] appear[ed] to have been little more
                than a convenience to the client"); Austad Co., 823 F.2d at 226 (concluding
                that a law firm associate's three-day visit to the client's office for the
                purpose of reviewing documents was insufficient to show purposeful
                availment). Thus, without any evidence as to how Macon's legal advice at
                the two Las Vegas presentations related to Verano's causes of action
                against petitioners, we conclude that Macon's two trips to Nevada did not
                amount to petitioners purposefully availing themselves of the privilege of
                acting in Nevada. See Consipio Holding, 128 Nev. at , 282 P.3d at 755.
                            We further note that the affidavit from Verano's investor,
                while providing slightly more detail than the district court's order, suffers
                from the same shortcoming. Specifically, although the investor attested to
                Macon soliciting additional investment funds, Verano's complaint contains
                no allegation that any additional funds were raised as a result of Macon's
                solicitations, much less that those funds were somehow misspent and
                thereby form a basis for Verano's claims against petitioners. Similarly, it
                is not immediately apparent from Verano's complaint how Macon's failure
                to mention the existence of VTLM Texas, which at the time of the
                presentations had been in existence for at least two years, relates to
                Verano's causes of action against petitioners.      See id.   In any event, we

SUPREME COURT
        OF
     NEVADA
                                                       16
(Op I947A
                  question whether those nonstatements regarding a Texas entity would
                  "have a substantial enough connection with the forum state to make the
                  exercise of jurisdiction over the defendant[s] reasonable."    Id. (internal
                  quotations omitted).
                                                CONCLUSION
                              Based on the evidence presented to the district court, we
                  conclude that Verano failed to make a prima facie showing that petitioners
                  are subject to general or specific personal jurisdiction. In particular, we
                  conclude that an out-of-state law firm that is solicited by a Nevada client
                  to represent the client on an out-of-state matter does not subject itself to
                  personal jurisdiction in Nevada simply by virtue of agreeing to represent
                  the client. Moreover, because Verano's additional evidence of petitioners'
                  Nevada contacts have no clear connection to Verano's causes of action
                  against petitioners, we conclude that Verano failed to make a prima facie
                  showing of personal jurisdiction.
                              We therefore conclude that writ relief is warranted to the
                  extent that petitioners seek an order directing the district court to vacate
                  its May 9, 2013, order denying petitioners' motion to dismiss. To the
                  extent that petitioners seek an order directing the district court to grant
                  their motion to dismiss, however, we conclude that our extraordinary
                  intervention is unwarranted at this time. In particular, because Verano
                  was only required to make a prima facie showing of personal jurisdiction
                  at the pretrial stage, and because additional jurisdiction-related evidence
                  may have been produced during discovery that was ongoing during this
                  writ petition's pendency, Verano is entitled to make a prima facie showing




SUPREME COURT
        OF
     NEVADA
                                                       17
(0) 1907A    ce
                of personal jurisdiction with this additional evidence at its disposa1. 8
                Accordingly, consistent with the foregoing, we grant petitioners' writ
                petition in part and deny the petition in part, and we direct the clerk of
                this court to issue a writ of prohibition instructing the district court to
                vacate its order denying petitioners' motion to dismiss. 9




                                                                                          , C.J.
                                                            Hardesty


                We concur:




                      8 1nthis regard, Verano's December 17, 2014, motion to file a
                supplemental appendix is denied. See Zugel v. Miller, 99 Nev. 100, 101,
                659 P.2d 296, 297 (1983) ("This court is not a fact-finding tribunal . . . .").

                      9 1n
                         light of our resolution of this writ petition, the stay imposed by
                our November 21, 2014, order is vacated.


SUPREME COURT
        OF
     NEVADA
                                                      18
(0) 1947A